84 S.W.3d 524 (2002)
Lisa MATHIS, Claimant/Appellant,
v.
ST. LOUIS COUNTY HEALTH DEPARTMENT and Division of Employment Security, Respondents.
No. ED 81492.
Missouri Court of Appeals, Eastern District, Division V.
September 10, 2002.
Lisa Mathis, St. Louis, for Appellant.
Cynthia Ann Quetsch, Jefferson City, Alan J. Downs, Div. of Employment Security, St. Louis, for Respondent.
SHERRI B. SULLIVAN, Presiding Judge.
Lisa Mathis, claimant, filed an appeal from the decision of the Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal, which disqualified her from receiving unemployment benefits. The Division of Employment Security, respondent, filed a motion *525 to dismiss the appeal as untimely. We agree and dismiss the appeal.
The right of appeal is purely statutory and where statutes do not give such a right, no appeal exists. Labrier v. Anheuser Ford, Inc., 621 S.W.2d 51, 53 (Mo. banc 1981). Under section 288.210, RSMo 2000, the notice of appeal to this court was due within twenty (20) days after the decision of the Commission became final. The decision of the Commission became final ten (10) days after the date of mailing of the decision to the parties. Section 288.200.2, RSMo 2000.
Here, the Secretary of the Commission mailed its decision to claimant on June 14, 2002. The decision became final ten days later on June 24, 2002. Claimant's notice of appeal was due twenty days thereafter on Monday, July 15, 2002. Section 288.240, RSMo 2000. Claimant's notice of appeal filed on July 16, 2002 is untimely. Moreover, there is no mechanism under section 288.210 to seek a special order to file a late notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App.E.D.2000).
The procedures outlined for appeal by statute in unemployment security cases are mandatory and an untimely appeal divests this Court of jurisdiction to entertain claimant's appeal. Burch Food Services, Inc. v. Missouri Div. Of Employment Sec., 945 S.W.2d 478, 481 (Mo.App. W.D.1997). Appeal dismissed for lack of a timely notice of appeal.
LAWRENCE G. CRAHAN and ROBERT G. DOWD, JR., JJ.